IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 93 WAL 2021
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
HASAN SHAREEF,                              :
                                            :
                   Petitioner               :


                                     ORDER



PER CURIAM

      AND NOW, this 8th day of March, 2022, the Petition for Allowance of Appeal is

DENIED.   The Application to Remove Counsel and the Application to Withdraw as

Counsel are also DENIED.